Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 10-13 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over the European patent to Heijnen (EP1234101B1) when taken in view of the PG-Pub to Frosell (‘619) and Orban et al (‘251) or Dupont (‘163) and the PG-Publication to Daccord et al (‘350).
Heijnen discloses a method for determining the location of a leak within a tubular (9). The method (see paragraph 0004) includes sending an acoustic signal from an acoustic tool (15), receiving reflective signals from the acoustic signal, correlating the reflective signals with known signals (primary registration indicative of leak-free tubular), identifying a reflective signal that does not correlate with any of the known signals (secondary registration), and determining the location of a leak by correlating the location of the uncorrelated reflective signal (secondary registration) with the reflective signals from the known signals (primary registration).
	The differences between claim 1 and Heijnen are (a) Heijnen does not disclose that the tubular has “tubular components” which are used in the correlating and determining steps, (b) Heijnen does not disclose that the acoustic tool is located on the tubular string, and (c) Heijnen does not disclose that the leak detection is performed “during any operation in a portion of the wellbore”.
 	Per difference (a), Frosell teaches (see paragraph 0019) that downhole tubulars commonly have connected lengths (tubular components) such as production tubing, risers, liners, etc.  
	Per difference (b), Orban et al discloses a gas influx (leak) measurement system and method which teaches specifically attaching an acoustic tool (transceivers, 46, 48) to drill collars of a drill pipe (see col. 10, line 51 – col. 11, line 15).  As noted in the background section of the patent, such an arrangement allows for MWD (measuring while drilling).  Similarly, Dupont teaches (see col. 1, lines 41-55 and col. 4, lines 5-15) that it is well known to locate acoustic tool on a tubular string.

Therefore, in view of either Dupont or Orban et al, it would have been obvious to one of ordinary skill in the art to modify the method of Heijnen by locating or attaching the acoustic tool on the tubular so as to provide for measuring-while-drilling scenarios, in view of Frosell, it would have been obvious to one of ordinary skill in the art that the Heijnen tubular would include such connected lengths (tubular components) which would have to be taken into account in the correlating and determining steps and in view of Daccord et al it would be obvious to one of ordinary skill in the art to make leak detection measurements during drilling.  Claim 1 is so rejected.
	Per claims 2 and 4, see Heijnen, paragraph 0004.
	Per claim 3, it is obvious to one of ordinary skill in the art that the received reflective signals of Heijnen read upon the claimed echo profile.
Per claim 5, it is obvious to one of ordinary skill in the art that the distinctive reflective signals for particular tubular components is provided by the combination of Heijnen in view of Frosell.
Per claims 5 and 6, see the figure of the acoustic tool in Heijnen.
Per claims 10-13, see Frosell (paragraph 0019).
Per claim 20, the step of graphing the reflective signals to form an echo profile is an obvious expedient receiving plural reflective signals disclosed in Heijnen.

5.	Claims 7-9 and 14-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the European patent to Heijnen (EP1234101B1) when taken in view of the PG-Pub to Frosell (‘619) and Orban et al (‘251) or Dupont (‘163) and the PG-Publication to Daccord et al (‘350), as applied to claims 1 and 6 above, and further in view of Glenn, Jr. (‘721) or the PG-Pub to Yang et al (‘633).
Per claims 7 and 14, both Yang et al and Glenn, Jr. teach using two acoustic tools so as to better determine the position or distance of a leak such that it would have been obvious to one of ordinary skill in the art to further modify Heijnen to include two acoustic sources so as to more accurately determine the location or distance of the leak.
Per claims 8 and 9, it is implicit that the two acoustic tools would form two echo profiles. 
Per claim 15, it is obvious to one of ordinary skill in the art that the distinctive reflective signals for particular tubular components is provided by the combination of Heijnen in view of Frosell.
Per claims 16-19, see Frosell (paragraph 0019).

Response to Arguments
6.	Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
	Applicant’s argues that Heijnen discloses leak detection before and after hydrocarbon production whereas the instant claims claim leak detection “during any 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl